Citation Nr: 0118432	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for calcific tendinitis 
of the bilateral elbows.

2.  Entitlement to service connection for an acquired 
cervical spine disorder, to include chronic sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's calcific tendinitis of the bilateral elbows 
has not been etiologically linked to his active duty service 
by any competent medical opinion.

3.  The veteran's chronic cervical sprain has been 
etiologically linked to his active duty service by competent 
medical opinion.


CONCLUSIONS OF LAW

1.  Calcific tendinitis of the bilateral elbows was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).

2.  Chronic cervical sprain was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has calcific 
tendinitis of both elbows and a chronic cervical sprain as a 
result of his active military service. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In November 1998 and 
October 1999, the RO informed the veteran of the evidence 
needed to substantiate his claims.  Treatment records were 
received from the Preventive Medicine of the South, Jorge L. 
Torres, M.D., and Hospital Episcopal Cristo Redentor.  The RO 
attempted to secure all the veteran's service medical 
records, including copies of records provided by the veteran.  
VA treatment records were associated with his claims files. 
Statements of the cases were issued in April and July 2000.  
A supplemental statement of the case regarding his claim for 
a cervical spine disability was also issued in July 2000.  
The statements and supplemental statements of the cases 
discuss the evidence of record, the applicable statutory and 
regulatory law and the reasons his claims were denied.  
Finally, the veteran was provided VA examinations in October 
and December 1998 to evaluate his bilateral elbow complaints.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses pertaining to 
the issues on appeal.  A June 1991 Southwest Asia 
demobilization medical evaluation reveals the veteran denied 
any injuries or diseases during his tour in the theater.  He 
did affirm that he had swelling of the lymph nodes, stomach 
or other body parts; however, there was no further 
elaboration.  In a medical history signed by the veteran that 
same day, he denied any bone or joint deformity, a painful or 
trick elbow and swollen or painful joints.  The June 1991 
medical examination report shows that his spine and upper 
extremities were evaluated as normal.

Treatment records from Jorge L. Torres, M.D., dating from 
July 1991 to December 1993 indicate that the veteran was seen 
in July 1991 for diagnosed cervical spasm and continued 
ongoing treatment for cervical sprain and spasm through 
December 1993.  

A May 1996 progress note from Preventive Medicine of the 
South, shows the veteran complained of pain in his upper 
extremity, particularly the right elbow.  Following 
examination, the assessment was osteoarthritis.

VA treatment records and examination reports, dating from 
July to November 1998, reveal that the veteran was seen in 
July 1998 with complaints of joint pain of two years' 
duration, most severe in his elbows.  The diagnosis was 
bilateral elbow tendinitis.  September 1998 X-ray studies 
showed an impression of bilateral enthesopathic calcification 
as seen in calcific tendinitis.  An October 1998 VA Persian 
Gulf examination report notes the veteran's complaints of 
multiple joint pain since June 1995, and that he was 
currently being treated for calcific tendinitis of the 
bilateral elbows.  A November 1998 treatment record notes 
that the veteran had no neurological deficits.  The diagnosis 
was bilateral medial epicondyle tendinitis.

An October 1998 X-ray study from Hospital Episcopal Cristo 
Redentor, found mild diffuse dorsal spondylitic changes 
evident.

During his December 1998 VA orthopedic examination, the 
veteran complained of bilateral elbow pain since 1993 and 
indicated that he sought treatment from a private physician 
in 1994.  There were no other complaints at the time.  The 
diagnosis was calcific tendinitis of the elbows.

VA treatment records, dating from January to March 1999, show 
ongoing treatment for bilateral calcific tendinitis of the 
elbows.

Statements received in April 2000 from a sergeant who 
sometimes supervised the veteran in the Persian Gulf and 
another veteran who worked there with him, state that the 
veteran was sent to the dispensary on several occasions 
because of cervical and back pain he experienced moving 
munitions.  His friend stated that he brought the veteran his 
meals on occasion and accompanied him to the dispensary.

A July 2000 medical report from Dr. Torres indicates that the 
veteran had a history of narrowing of C5-C6 and C6-C7 
intervertebral spaces with anterior spondylosis and mild to 
moderate entrapment of the left carpal tunnel, right proximal 
median nerves and bilateral ulnar nerves as a result of 
cumulative trauma disorder in February 1991.  Dr. Torres 
concluded that the veteran's repetitive lifting of over 110 
pounds in service caused a cervical lesion.  In another, 
undated evaluation, Dr. Torres diagnosed cervical herniated 
nucleus pulposus with severe pain.  He opined that it was 
related to the repetitive force exerted by the veteran while 
on active duty in 1991.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Calcific Tendinitis of the Bilateral Elbows

Although the evidence clearly shows that the veteran sought 
treatment for elbow pain as early as May 1996 and has been 
diagnosed with calcific tendinitis of the bilateral elbows as 
early as July 1998, there is no objective evidence that the 
disability was present in service nor does the evidence link 
it to his service or any incident therein.  See Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997); see also Summers v. 
Gober, No. 00-7019 (Fed. Cir. Sept. 1, 2000)(veterans with 
diseases diagnosed after service must still provide competent 
medical evidence that links it to service).  In this respect, 
the Board acknowledges Dr. Torres' July 2000 evaluation, 
which seems to link nerve entrapment of the wrists and elbows 
to trauma allegedly experienced in February 1991.  However, 
evidence which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993). (A medical 
opinion based upon an incomplete and inaccurate history is of 
no probative value.).  Moreover, Dr. Torres has offered no 
opinion regarding the veteran's diagnosed calcific tendinitis 
of the bilateral elbows.  The Board further acknowledges the 
statements submitted by the veteran regarding his elbow 
symptoms after service; however, it finds more probative the 
veteran's service medical records and post-service treatment 
records which are completely void of any elbow complaints or 
treatment until May 1996 and do not link his tendinitis to 
his service or any incident therein.  Therefore, the 
preponderance of the evidence is against service connection 
for calcific tendinitis of the bilateral elbows.

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Cervical Sprain

Although the veteran's service medical records show no 
complaints or treatment for any cervical spine complaints, 
treatment records beginning just one month after his 
discharge show continuous treatment for complaints of neck 
and cervical spine pain.  Moreover, statements from the 
veteran's inservice supervisor and fellow veteran, indicate 
that he was seen at the dispensary for similar complaints.  
Finally, Dr. Torres, in an undated evaluation and in July 
2000, opined that his chronic cervical sprain was a result of 
repetitive motion during his active duty service.  Resolving 
doubt in the veteran's favor, the Board finds that there is 
sufficient evidence to establish that a chronic cervical 
sprain was the result of the veteran's service.  Therefore, 
the Board finds that the evidence supports entitlement to 
service connection for chronic cervical sprain.  38 U.S.C.A. 
§ 1110; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for calcific tendonitis of the bilateral 
elbows is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
chronic cervical sprain is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

